                                                                    CLERK'
                                                                         S OFFICE U,S.DIST.COUR'I
                                                                           AT ROANOKE,VA
                                                                                FILFD

                                                                           JA8 23 2219
                 FIOR
                   NTT
                     HE
                      HEUNI
                         WETST
                             ED
                              ERSN
                                 TADI
                                    TE
                                     ST
                                      SR
                                       DI
                                        ICSTROIF
                                               CWR
                                                TCOUR
                                                  GINI
                                                     TA BY:q            j,
                                                         JULZ C.DUDLEM CLERK

                               ROAN O U     D IW SIO N

M ARSH AT,L D EW AYN E W ILLIAM S,
     Petitioner                                      Case N o.7:17cv528

V.



W ARD EN ,                                           By: M ichaelF.U rbansld
                                                     ChiefUnited States D istrict
                                                     Judge
      Respondent.


                            M EM O RAN D U M O PIN ION

      Thiscaseisbefore the courton pm aqpedéonerM arshallD ewayneW illiam s's

requestfothabeascomusteliefptusuantto28U.S.C.j2241.1On May14,2018,
Respondent,theW arden oftheUnited StatesPenitendaryin Lee County,Virginia
                                                                        ',filed a

modontodisnaissassecondorsuccessive,or,inthealternadve,forsummaryjudgmentoto
w hich W illiam srespondqd on Septem ber18,2018. Fortheteasonssetforth below,the

courtgrantsRespondent'smodontodisnaiss,or,alternadvely,forsummaryjudgment,and
deniesW illiam s'srequestforhabeaszeliefl




1A tthetim eW ilb m sfzed llispetidon,hewasincarcerated in theUnited StatesPerlitendary
in Lee County,Virgml
                   ' 'a,wlzich islocated in theW estezn DisttictofVitginia. H ehassince
been m oved to the United StatesPenitendaryin Yazoo,M ississippi. H owever,thiscoutt
zetainsjutisdicdonandvenueisproperhere.SeeSweatv.Wllite,829F.2d1121/1 Cir.
1987)(pezcudam)(nodngthatjurisdicdonattachesontheitlidalfilingforhabeascomus
reliefandisnotdestroyedbyatransfetofthepeddonetind theaccompanm'gcustodial
change).
                                    BACKGR OU N D

       O n Februaty 2,1984,W illiam sw asatrested by Texasstate authoridesand charged

with murderforan offensewhich occurred onlanuary27,1984.ECF Nos.18-1at!5and
18-5 at2. Theoffensewasdescribed asdestroying a newspapetdispensetbybom b,

zesuléng in the death ofanother,and also possession ofan unregistezed flzenl'
                                                                            m . ECF N o.

18-4 at1.

       Onlune7,1984,W illiamswaschargedintheUnitedStatesDistdctCouttforthe
N orthetn DistdctofTexasin causenllm berC13-84-148-G w1:11m aliciously dam aging and

destroying bym eansofan explosivebom b propertybeing used in an acdvity affecting

intetstatecommerceandresuldnginthedeat.hofanother(Count1);possessionofaftrearm
asdefinedbyregisttadon andttansferrecord(Count2);andunlawfullymalringaftrentm and
using an explosiveto commitafelony(Count3).ECF No.18-1at!J6.On December12,
1984,W illiam swas sentenced to life in prison on Count1,a lo-yeatsentence on Count2,

and alo-yearsentenceon Count3,alltortzn consecudvelytooneanother.JZ.at! 7and
ECF N o.18-2. O n D ecem ber13,1984 the sentencewasam ended to show thatthe lo-year

sentencesforCounts2 and 3w ere to rtm concurrentlyw1t.11one another,butconsecudvely

toCount1.ECF Nos.18-1at!6and18-3.
       O n D ecem bet 14,1984 the Urlited StatesM arshalsService ftled adetainerwith the

Texasstateauthorides.ECF No.18-1at!J9.W illiam swasconvicted on two countsof
m urderin two differentTexasstatecourtson February 8,1985,and February 21,1985

tespectively,and sentenced to two 50-yearterm sofincatcetadon,both ofwhich w ere to nm

concurrentlywithhisfederalsentence.1d.at11!10,12andECF No.18-5.Williamswas
releasedbyTexasbackintofederalcustodyonFebrtzary19,1985.ECFNos.18-1at!11
and 18-4.

      O n N ovem bet13,1985W illiam s'sfederalsentence syem m ing from the bom bing was

ninended to im posea 99-yearterm ofincarceradon on Count1,and lo-yearterm son

Counts2 and 3 to nm concturentlywith each otherand consecudvely to Count1,foratotal

sentenceof109years.ECF No.18-1at! 13.OnAugust11,2005Wilbmswasreleased to
m andatory supervision on the statechargeswhile stillin federalcustody. ECF N o.18-5at1.

        O n M ay 14,2008W illiam sw asindicted itztheU nited StatesD istdctCourtforthe

W estetn D isttictofTennesseein cause number2:08-cr-20161-01-D on one countofm niling

threaterlingcommunications.Ld.at! 15and ECF No.18-7.Williamswasfoundgtu'ltyof
thatoffense and on Febrtzary27,2009 hewassentenced to aterm of60 m onths,to run

consecudvelytothe109-yearsentence.ECF No.18-1at!J16andECF No.18-8.T'
                                                                   he
judgmentwasamendedonNovembet26,2012toa96-monthterm ofimpdsonment,tot'un
consecudvely to the undischarged sentence forthebom bing and one ofthe statem urder

sentences.ECF Nos.18-1at! 17and ECF No.18-9.
      W illiam sarguesthatlnissentencesatenotbeing calculated correctly and thatheis

endtledtozelease.Inpatdculat,heatguesthat(1)heisendtledtoaggregatehisTfold-law?'
sentencesrelated to the bom bing and have the parolecalctzlaéon m ade on a totalsentenceof

109yearsrathezthan separatelyonthe99-yearsentenceandthelo-yearsentences;(2)
Respondentrefused to granthim thegood tim e and industtialgood tim ehe hasearned;and

(3)l-lismandatozyparoledatewasnaiscalculatedandhewasendtledtoreleaseonparole
aftetserving m ore than 30 years.


                                            3
          InRespondent'smotiontodismissand,alteênadvely,modon forslpmmal'yjudgment,
heatguesthatW illiam s'spetidon should bedisnaissed asan abuseofthewHtand thatbis
    cbim sshould be denied on them eritsbecause hissentenceisbeing calculated correctly and

    heisnotendtledtorelease.W ilbmstespondsthatl'
                                                lispedtionisnotsubjecttodismissal
    fozabuse ofthewzitand thathe isendtled to thezeliefheseeks.

                                        D ISCU SSIO N

    1. Abuse ofthe W rit

          RespondentatguesthatW illiam s'shabeasapplication should bedism issed based on
'
    theprinciple offfabuseofthewrit.''Thehabeasstam te addtessing second orsuccessive

    peddonsprovidesthe following:

          No circtzitotdistrictjudgeshallberequired to entertain an applicadon forawritof
          habeascomustoinquireintothedetendonofapersonputsuanttoajudgmentofa
          courtoftheU nited Statesifitappeatsthatthelegalityofsuch detendon hasbeen
          determinedbyajudgeotcourtoftheUnitedStateson apdorapplicadonforawdt
          ofhabeascom us,exceptasprovided in secdon 2255.

    28U.S.C.j2244(a).W hilej2244$)doesnotrefertoproceedingsbroughtunderj2241,
    distdctcourtsintheFoutthCitcuitroutinelyapplyj2244(a)toSndthatj2241proceedings
    atesubjecttodismissalforabuseofthewrit.Courtshavealsoappliedthelanguagefoundin
    28U.S.C.j22449$(2)tohndthatj2241clnimswlakhcouldhavebeenpresentedinan
    earliezpedtionatesubjecttodismissalabsentashowingofcauseandprejudiceforthe
    failureto presenttheclnim . See,u..,G atciav.M eeks,N o.5:16-cv-02570-HM H -1<D W ,

    2016W L 8650124at*2O .S.C.2016)rfBecausePeidonetcouldhaveraisedthearguments
    hemakesin thepresentPetidoninlnispriorj2241acdon,thePeddon subnnittedinthiscase
    issuccessiveand an abuseofthewrit.'');(Nezitovicv.Hea h ,No.7:15CV00170,2015WL
4112162(W .D.Va.2015)(notingthatbecausepeddonerraisedorcouldhaveraisedcurrent
challengesitapteviousj2241peddonandptesentednojustiûcadonfotfmilingtodoso,
cbimswetebarred fotreview undertheabuseofthewdtdoctdne);Hilton n lohns,No.
5:11-HC-2098-BO,2012WL 3000429at*2(E.D.N.C.2012)(commendnginaj2241case
thattheabuse ofthewritdoctrine m andatesdismissalofclqim spresented in habeas

peddonsiftheywereraised,orcould havebeen raised,in apreviouspetdon);Coderv.
O'Bden,719F.Supp.2d655,660(W.D.Va.2010)(discussingffabuseofthewdt''docttinein
j2241casesand concludingthatpeddoner'sclaimswerebarredbecausetheyeitherwere
brought,orcould havebeen brought,in priorj2241peddon).
      Williamshasbroughtantmabetofpreviousj2241peddons,inclucling oneflledin
thiscourton N ovem bet21,2016. SeeW illiam sv.W arden,7:16-cv-548cM FU-RSB,slip op.

at2(W .D.Va.ltzly5,2017),affd204Fed.App'x.288(4thCir.2017)(percutiam).Williams
knew thebasisofhiscurrentcbim when heftled his2016 acdon becauseheisalleging that

hewasendtled to releaseto m andatory parolewhen hehad served 30yeatsofflattim e,

wllich would havebeen in 2014,oralternatively,when hehad served 30 yearsofflatHm e

plusgood Hm e,which would have occutm d priozto 2014. BecauseW illiam scould have

zaisedhiscurtentcbimsinhis2016habeaspeddon,lliscurtentlawsuitissubjecttodismissal
forabuse ofthew rit. In the alternadve,asdiscussed below,W illiam s'sclsim saredenied on

the m edtsbecause heha#notsuffered aviolation ofllisconstitudonalrights.

II. Sentence Calculation

      A .Aggregation ofSentences
      W illiam satguesthatm iscalculadon oflaissentenceby the Bureau ofPrisonsis

violatinghisrkhttodueprocess.Hemakesclearinhiszesponsetothemodonfor
slAmmatyjudgmentthatheischallengingonlythecalculadonofthesentenceimposeditl
1984 and am ended in 1985in Cause N o.CR-3-84-148-G .ECF N o.31at6.A sam ended,

W illiam scurrentlyisserving one 99-yearsentenceand two lo-yearsentences,* t.
                                                                            11the 10-

yearsentencesto run concurrentlywith one anotherand consecudvely to the 99-year

sentence.W ilb m sassertsthatbecausehewasconvicted pdorto enac% entofthe

Sentencing Refot'm Actof1984,hissentence should be calculated accorcling the Tfold lam ''

butthatRespondentiscalculadng them accorcling to the ffnew lam ''

      Underthe ffold law,''W o am s'sparoledetetvninadon cdteria aze setoutin 18 U .S.C.

j4206$)(zepealed),wlnichprovidesthefollowing:
      A ny prisoner,serving a sentence of:veyearsorlonger,w ho isnotearlierreleased
      undertllissecdon orany otherapplicable pzovision
                                                     ' oflaw , shallbereleased on parole
      afterhaving served two-thitdsofeach consecudvetet'm ortet-m s,orafterserving
      thirtyyearsofeach consecutive te= ortet'm sofm ore than forty-ûveyearsinclucling
      anylifetet'm,whicheveziseatlier.Provide4 however,ThattheCommission shallnot
      release such prisonerifitdete= inesthathehasseriously orfrequently violated
      insdtaztion rulesand reguladonsorthatthereisa reasonableprobability thathewill
      commitanyFederal,State,orlocalctime.(Emphasisitloriginal).
RespondentcalctzlatesW illiam s'stv o-tlnitdsdateby & stlooking atthe 99-yeatsentence,

w hich,because itism ore than 45years,m akeshim eligible form andatorypatoleafter30

years.RespondentnextlooksatW illiam s'slo-yearsentenceswhich run concurtently wif.h

each otherand calculatestwo-thitdsofthose sentencesasbeing 6 yeatsand 8 m onths.

Respondentaddstogetherthe30 yearsand the6 yearsand 8 m onthsto fm d thatW illiam s

willbeeligible form andatoryparole 36 yearsand 8m onthsfrom the date com putation



                                            6
began,minusjailcredit.ThismakesW illiams'stwo-thirdsdateOctober11,2020.Aclmin.
Rem .Resp.,ECF N o.1-1at16-17.2

      W illiam sarguesthatthiscalculadon isincorrectaand the two sentencesshould be

aggregated fora totalof109 yeatsbeforethetwo-thitdscalculation ism ade. Ifcalculated

thatw ay,becausethe 109-yearsentence isgteaterthan foztr hveyears,W ilb m s'stwo-thirds

datewouldbe ' yearsfrom thedatecomputadonbegins,minusjailcredit.
      H ow ever,accorcling to Program Statem ent58,80.30,wllich addtessesaggregadon

rulesfortwo-thitdsor 30-yearparole eligibility pum osesundetthe ffold lam ''foraparolable

sentencefollowed by a consecudveparolable sentence,eligibilityistwo-tlnitdsofeach

consecudve term orterm sadded togethetforan aggregate,and then com puted ftom the

date com putadon begins,minusallpresentence tim e.P.S.5880.30,.11y16,1993,AppenHix

IV at2-3.Itisclearfrom thew ording reqlniting service offftwo-thit'dsofeach consecutive

term ozterm sy''thatthe statuterequiresservice oftlnitty yearsofthe 99-yearsentence

follow ed by service of6 yearsand 8 m onthsoftheten-yearsentences. See H aclde v.

Bledsoe,350Fed.Appx.599,602(3rdCir.2009)(findingBOP calculatedsentencecottectly
by adcling 30 yearsofalife sentence to two-tlnirdsofarem ninitng 30-yea.
                                                                       tsentence,or20

years,fotatotalof50yeats,befotepetidonerwouldbeeligibleformandatoryparole)and
Jorgenson,2012W L 1565292at*9tfindingpeddonermustservetwothitdsof25-year




2The factthatW illiam swillbeeligible forparole doesnotm ean thathewillbeteleased.
TheU SPC hasdiscredon to determ inewhetherW illiam sissuitable forrelease from pdson.
Jotgensonv.O'Brien,No.5:11> 174,2012W L 1565292 at*9 (citingLnMa av.U.S.
Bureau ofPrisons,494F.supp.189,194 (D.conn.1980)).
                                            7
sentence,plusam inim um of30 yearson each oftwo 50-yearsentences,beforebecom ing

eligibleformandatoryparole).
      Thus,Respondent'scalculation ofW illiam s'stwo-thitdsdateiscorrect. H em ust

serve 30 yearson the99-yearsentence followed by 6yeatsand 8 m onthson the lo-year

sentencesbefore becom ing eligibleform andatoryparole.

      B. Calculation ofGood ConductTim e

      W illiamsalsoassertsthathisgoodconducttimer<GCT'')(alsocalledstatutorygood
time,orTTSGT'')hasnotbeen calculated correctly.Based on thedatesofhis1984offenses,
Williams'sgoodconducttimeiscalculatedaccordingto18U.S.C.j4161(repealed).Under
thatstatute,pdsonersserving atet.m ofm ore than 10 yearsbutlessthan life,who observe

thezulespftheinsdttpdon,are endtled to earn 10 daysofSGT perm onth. O therstatm es

allow fortheforfeitureandrestotadonofSGT.See18U.S.C.jj4165(repealed)and4166
(repealed).Willinmsalso iseligibleto earn extragood time(T<EGT'')putsuantto 18U.S.C.
4162 (repealed),atthediscredon oftheAttozneyGeneral.Hemayeatn up to 3daysin the
ftrstyearorpal'tthereofofactualem ploym entin an industry orcam p and up to 5 days for

each yea?orpartthereofin succeeding yeats.H ealso m ay earn such disctçdonary Hm efor

perfo= ing excepdonallym ezitotiousservice ozperfo= ing dudesofoutstanding

im portancein connecdon with insdtudonaloperadons.Ld.
      W illiam sisearning SGT attlaerateof10 daysperm onth. Overtlae courseofa 109-

yearsentenceitispossible to earn a totalof13,080 days.3 A sofApril12,2018W ilm m shad

forfeited 911daysofSGT andhad 344ofthosedaysrestored.ECF No.18-1at! 21.In


310 (dayspermonth)x 12 (monthsin ayear)x 109 (yeats)= 13,080 days.
                                           8
addidon,hehaseatned714daysofEGT.Ld.at!22.AssllmingW illiamscondnuestoearn
SGT withnoforfeitates,heisprojectedtosatisfythe109-yeartet'm onNovember25,2056
viam andatoryrelease.Atthattim e,hewillbegin to servethe96-month sentence.Ld.at!
                                         .




23.

      W o am satguesthathisgood conductHm eisnotbeing calculated corzectly and that

Respondenthasrefused to granthim allthe tim eheisdue. H e argtzesthatheisgeténg

ffnew law''creditsand thatthe creditsarebeing applied atthe end ofhissentenceratherthan

attheend ofeach m onth. ECF N o.31 at11. H ow ever,ifW illiam s'sgood tim ew ete being

calclated tm dertheTfnew lam ':hewould be earning only 54 daysperyearprovided by 18

U.S.C.j3624zathetthanthe10dayspermonth heiseazningundettheffold 1aw,?'18U.S.C.
j4161(repealed).RespondentiscalculatingcorrectlyWilliams'sGCT undertheffoldlaw?'
and W illiam shasnotshown otherwise.M oreover,itisclearthatW illinm srenlieesthatllis

G CT isbeing calculated undetthe ffold lam '?because hestatesthathehaseatned alittle

m otethan 4,000 days.ECF N o.31 at11.W illiam shassew ed zoughly 34 yearsitlpdson.

Thus,10(dayspermonth)x12(monthsinayeat)x34(years)= 4080daysofGCT.
      Regarcling W illiam s'sclnim thatitiserrorto apply the G CT creditto the end ofhis

sentenceratherthan attheend ofeach m onth,theFolnl'th CitcuitCourtofA ppeals

explainedthatffgujnderthefederalgood Hm esystem,theBureauofPrisonsappliesgood
tim e czeditsto thepzisoner'sm axim um sentencewllich m ovesthe m andatory release date

folw ard,butdoesnotaffectthe minim tun term requited to be served beforean inm ate

becomeseligibleforparole.''Mossv.Clatk,886F.2d686,688(4t.hCir.1989)(citing18
U.S.C.j4161(1982)).Thecout'talsonoted thattheGCT wascreditedmonthlyasearned.

                                             9
J-d.W illiam shasnotshown thatRespondentisapplyinglaisGCT incorrectly,orin amannez
thatviolatesdue ptocess.

      C. Parole E ligibility

      W illiam salso assertsthatheisendtled to m andatory patolebased on llisyearsserv'
                                                                                      ed

plusG CT. W illiam sfkstbecam e eligiblefotpatoleafter serving 10yeats,oron February

11,1994.18U.S.C.j4205(a)(repealed);ECF No.18-1at!32.Williamshadaheatingin
fzontoftheUnited StatesParoleCommission (T<USPC')on November7,1994 andwas
ordered to conénue serving hissentence to a 15-yearreconsidetadon headngin 2009. ECF

No.18-1at! 32.Williamchashadhearingsin frontoftheUSPC everytwo ortlueeyears
sincethen fora totalofnine hearings.W illiam shasbeen dei ed parole each Hm e.ECF

Nos.18-1at!33and 18-19.
      Atthehearingheldluly 10,2013,theUSPC deniedW illiams'sparoleandordered
him to condnue to the expitadon ofhissentence.Itwasnoted thatiflzistwo-thitdsdate

preceded the m andatoryteleasedatecalculated by the Buteau ofPrisons,theU SPC w ould

conductarecord review ofhiscaseapptoxim ately nine m onthsbeforethetwo-èhitdsdate.

Ifparoleisnototdered asaresultofthe recordsreview,theU SPC willconductaheating.

Thepulposeofthereview and hearing are to determ inewhetherthereisareasonable

ptobability thatW illiam swillcom m ita crim e orwhetherhehasfrequently orseriously

violated the rtzlesoftheinsdtution. ECF N o.18-19 at2.

      W illiam s's109-yea.
                         rterm ofim prisonm entisdeem ed to have begun on February 19,

1985,thedatehewasreleasedbythestateofTexasandtakenintofederalcustody.Ld.at!
19.Hezeceived 372 daysofpdorcreditcustodyforthetimehespentin statecustody.JZ.
at!20.Histwo-tlnitdsdateformandatorypatoleisOctober11,2020,whichis36yeatsand
8monthsfrom thedatehisfederalsentencebegan,minusthe372daysofjailcredithe
zeceived.J-c.
            1.at!31.
      W illiam sarguesthatthegood Hm e he haseazned should be added to theflattim e he

hasserved aspartofthet'wo-thirdsdate calculation form andatory parole.ECF N o.1 at3.

However,hecitesnoauthotityinsupportandtherelevantstatm e,18U.S.C.j4161
(tepealed),statesthatgood fc
                           'meisdeducted from fftheterm ofllissentencebegm
                                                                         'ningwit.h
the day on which the sentencecom m encesto tlztl....'' And,asexplained in M oss,good

tim e cteditsare applied to a prisoner'sm axim um sentence,butdo notaffectthe nainim llm

term required to be setved befote an inm atebecom eseligiblefotparole.M oss,886 F.2d at

688. Accordingly,SGT and othertim e creditsm ay notbe added to W illiam s'sflattim e for

theptupose ofcalculadng hism andatory parole date.

                                    CO N CLU SION

       Forthe foregoing reasons,thecouttgrantsRespondent'sm odon to dismissand,in the

alternadve,motionforsllmmaryjudgment.Baseduponthecourt'sfmdingthatWilliam'shas
notm ade therequisite substanéalshowing ofa denialofa consdtazdonalrightasrequired by

28U.S.C.j2253/),aceo fkateofappealabilityisdenied.
      A n appropriate O rderwillbeentered.

                                          Entered: & /--A & ->                /;
                                     f+f M WYAV f.                                '
                                          M ichaelF   rba slci
                                          Chief nited St esDistdctludge


                                            11
